Exhibit 10.2




SECOND AMENDMENT TO ISSUING AND PAYING AGENCY AGREEMENT




The Bank of New York, as Issuing and Paying Agent
101 Barclay Street, Floor 8 West
New York, New York 10286


Attn: Corporate Trust Administration


Re: Cardinal Health, Inc.


Ladies and Gentlemen:


This letter (the “Second Amendment”) sets forth the understanding between you
and Cardinal Health, Inc. (the “Company”), whereby we have agreed to amend that
certain Issuing and Paying Agency Agreement by and between you and the Company
dated August 9, 2006 and amended February 28, 2007 (the “Issuing and Paying
Agency Agreement”) in order to increase to $1,750,000,000 the limit as to the
aggregate principal amount of commercial paper notes which may be outstanding at
any given time pursuant to such agreement.


1.    Defined Terms. Unless the context as used herein requires otherwise,
capitalized terms used but not defined in this Second Amendment shall have the
meaning given to them in the Issuing and Paying Agency Agreement.


2.     Amendment. Paragraph 4(a)(i) of the Issuing and Paying Agency Agreement
is hereby deleted in its entirety and restated as follows:


(i)    date each such Certificated CP Note the date of issuance thereof (which
shall be a Business Day) and insert the maturity date thereof (provided that the
Authorized Representative or Dealer Representative shall ensure that such date
is a Business Day and that it shall not be more than 364 days from the date of
issue and that the aggregate principal amount of CP Notes outstanding shall not
exceed $1,750,000,000) and the face amount (provided that the Authorized
Representative or the Dealer Representative shall ensure that such face amount
is not less than $250,000) thereof in figures;


3.    No Other Modifications. Except as expressly provided in this Second
Amendment, all of the terms and conditions of the Issuing and Paying Agency
Agreement shall remain unchanged and in full force and effect.


4.    Binding Effect. This Second Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


5.    Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


6.    Conflict. In the event of any inconsistency or conflict between this
Second Amendment and the Issuing and Paying Agency Agreement, the terms,
provisions and conditions of this Second Amendment shall govern and control.







--------------------------------------------------------------------------------




7.    Counterparts. This Second Amendment may be executed in separate
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same instrument.




(Signatures on following page.)





--------------------------------------------------------------------------------




If the foregoing is acceptable to you, please indicate your agreement therewith
by signing one or more counterparts of this Second Amendment in the space
provided below, and returning such signed counterpart(s) to the Company,
whereupon this letter when signed by you and the Company, will become a binding
agreement between us.
 
CARDINAL HEALTH, INC.
 
By:
/s/ Sam Samad
 
Name:
Sam Samad



Agreed to and Accepted
This 23rd day of November, 2016


The Bank of New York, as Issuing and Paying Agent


By:
/s/ Mary Miselis
Name:
Mary Miselis












































